Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-5 and 11-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 11/29/2018.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/20/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2018 and 02/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 and 11-20 are directed to the abstract idea of detecting disease probability.
Step 1
Claims 1-5 fall within the statutory category of a process.  Claims 11-15 fall within the statutory category of an apparatus or system.  
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “computer-readable storage medium”. Applying the broadest reasonable interpretation, this phrase can include both non-transient physical storage such as hardware and signals. Signals are not patent eligible subject matter. Examiner notes that Applicant can overcome this particular rejection by changing the phrase "computer-readable storage medium" in independent Claim 16 to read "non-transitory computer-readable storage medium". Although Claims 16-20 are not directed to statutory subject matter, for purposes of compact prosecution, they will be analyzed under the full analysis below.
Step 2A, Prong One
October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a processor, a memory, and a computer-readable storage medium storing a program to execute the abstract idea.  The processor, memory and computer-readable medium in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of collecting each datum associated with a user which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of collecting datum is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-5, 12-15 and 17-20 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 12 and 17 further limit the step of performing feature processing to include performing mean imputation or multiple imputation to a missing value datum, screening the outlier datum and screening out the datum whose outlier is less than a threshold and treating the screened datum as the missing value.  Similar to the independent claims, this amounts to a mental process because it can be performed by use of human evaluation, observation, judgement and opinion and can also fall into the grouping of mathematical concepts.  Claims 3, 13 and 18 further limit the mean imputation by including performing interpolation which can fall into either mental processes or mathematical concepts.  Claims 4, 14 and 19 further limit the step of constructing a multi-dimensional data set by including determining feature saturation, screening each datum according to feature saturation, and constructing the data set based on each screened datum which, similar to the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roimi et al. (WO 2020/245823 A1), hereinafter Roimi in view of Tsou et al. (US 2018/0189667 A1), hereinafter Tsou.
As per Claims 1, 11 and 16, Roimi discloses an apparatus for detecting disease probability, comprising: 
a processor ([0059], [0141-0142], [0146]), 
a memory which stores a disease probability detecting program ([0059], [0141-0142, 0146] memory storage device),
a computer-readable storage medium storing a disease probability detecting program ([0060], [0141-0142], [0146-0147] computer readable program instructions); 
wherein the processor is configured for executing a method for detecting disease probability ([0030] predicting blood stream infection including mortality probability, [0141] carried out by processor) , comprising: 
collecting each datum associated with a user (see Fig. 2, 202 obtain a dataset of parameters for plurality of patients, [0074] receive/obtain dataset of plurality of parameters for predicting infection), and performing feature processing to each collected datum (see Fig. 2, 204 preprocessing stage, [0080] preprocessing of parameters to determine features); 
[0086-0088] feature selection to identify most relevant predictors to identify a subset of variables in the dataset to represent the full set of variables/parameters); 
divide into a test set and a training set ([0093] generate a training dataset, see Fig. 2, 208);
building a model based on the training set to obtain a regression decision tree (see Fig. 2, 210 train machine learning classifier using training dataset; [0097-0098] training dataset used to train a classification model where model can be regression trees and random forest); 
testing the regression decision tree according to the test set, to calculate the disease probability of the user ([0098] classification algorithm include regression trees to generate predictions of BSI outcomes based on the parameters of the model, [0006] predict an infection, [0030]/[0048] prediction includes probability of disease/mortality).
However, Roimi may not explicitly disclose the following which is taught by Tsou: performing random sampling on the multi-dimensional data set to divide into a test set and a training set ([0067] randomly selecting features for training set to train decision tree).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the concept of using random sampling to create a training set of data and test set of data from Tsou with the known system of determining a training dataset to apply to a predictive model in Roimi in order to reduce the size of the dataset which leads to a smaller number of outliers (Tsou [0067]).

Claims 4, 14 and 19, Roimi and Tsou discloses the limitations of Claims 1, 11 and 16.  Tsou also discloses determining feature saturation corresponding to each datum after being feature processed ([0086], [0060] determine which features, i.e. trees, are to be included in the model based on the entropy-based weight value for the new parameter/tree, see also [0130] maximum number of features); 
screening each datum according to the feature saturation to screen out the datum whose feature saturation reaches a preset saturation ([0060] if the weighting meets a particular threshold, it is statistically significant over another parameter and satisfies the rule for inclusion in the model); 
constructing the multi-dimensional data set based on each screened datum ([0060] the model of a number of decision trees, i.e. random forest model, is determined based on the combination of most significant parameters, i.e. trees, to make a more accurate model, see also [0136]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the concept of feature processing to determine feature saturation to construct a multi-dimensional dataset from Tsou with the known system of determining a dataset to apply to a predictive model in Roimi in order to improve the final model to result in a more accurate model (Tsou [0060]).
As per Claims 5, 15 and 20, Roimi and Tsou discloses the limitations of Claims 1, 11 and 16.  Tsou also discloses inputting the data in the test set into the regression decision tree to obtain the numerical value corresponding to the number of trees in the regression decision tree [0098] applying test data to model which is made of multiple decision trees where each tree determines a value, i.e. vote, and a final value is determined based on the weighting of all the trees to represent final prediction value); 
calculating weighted average of each numerical value with a weight value of each tree in the regression decision tree to obtain a total value of the regression decision tree ([0059-0060] tree weighting calculators determine a weight value for each tree based on value attributable to the usefulness of each tree where each weight for each tree is used to calculate the final decision, [0098] applying test data to model which is made of multiple decision trees where each tree determines a value, i.e. vote, and a final value is determined based on the weighting of all the trees to represent final prediction value); 
using the total value as the disease probability of the user ([0098] a final value is determined based on the weighting of all the trees to represent final prediction value).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the concept of feature processing to calculating a weighted average of the values in each tree from Tsou with the known system of applying a dataset to a predictive model of decision trees in Roimi in order to improve the final model to result in a more accurate predictive result (Tsou [0060]).

Claims 2-3, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roimi (WO 2020/245823 A1), in view of Tsou (US 2018/0189667 A1), in view of Folch-Fortuny et al. (“Enabling network inference methods to handle missing data and outliers”, BMC Bioinformatics, 2015, 16:283), hereinafter Folch-Fortuny.
As per Claims 2, 12 and 17, Roimi and Tsou discloses the limitations of Claims 1, 11 and 16.  Roimi also discloses performing feature analysis on each collected datum to determine a feature type of each datum ([0080] determine medical features through pre-processing of data and feature selection, [0086] feature selection identifies most relevant variables from parameters); 
when the datum is a missing value datum, performing imputation to the missing value datum  ([0081]/[0120] execute an imputation algorithm to generate a value for missing parameter).
Roimi and Tsou may not explicitly disclose the following which is taught by Folch-Fortuny: the imputation performed on missing value datum is mean imputation (Pg. 4, Col. 1 other approaches for imputing missing data including mean imputation, imputing mean values of the variables); 
when the datum is an outlier datum, screening the outlier datum, and screening out the datum whose outlier is less than a preset threshold, and treating the screened datum as the missing value datum (Pg. 5, Col. 1 Outlier detection and correction – detecting and correction outliers to detect deviations from the main directions of variability, values above the control limit are considered outliers and additionally each value above two times the control limit is considered an outlier where the control limit or two times the control limit are both threshold values in which the datum is determined to be an outlier, Pg. 5, Col. 2 first paragraph where a missing value is generated for the outlier value, i.e. the faulty observation).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determine and remove outliers and using mean imputation to replace a missing value in a dataset from Folch-Fortuny with the known imputation for missing values in a feature analysis of a dataset from Roimi and Tsou in 
As per Claims 3, 13 and 18, Roimi and Tsou discloses the limitations of Claims 2, 12 and 17.  Roimi also discloses the imputation comprises: performing interpolation ([0081-0082] imputation algorithm to generate missing values includes interpolation).
Roimi and Tsou may not explicitly disclose the following which is taught by Folch-Fortuny: mean imputation comprises interpolation using an average value (Pg. 4, Col. 1 using average value of linear interpolation to impute missing values).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using mean imputation by using an average value of linear interpolation to replace a missing value in a dataset from Folch-Fortuny with the known imputation by interpolation for missing values in a feature analysis of a dataset from Roimi and Tsou in order to use common and fast methodologies for solving for missing data (Folch-Fortuny Pg. 4, Col. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Raja et al. (Machine learning based heart disease prediction system, 2021 International Conference on Computer Communication and Informatics, Jan 27-29, 2021) teaches predicting heart disease using regression tree models from collected data which is separated into training and test datasets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626